Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A cartridge for use in an oral care appliance, said cartridge comprising: at least two valves; and configured to prevent escape of the oral care composition when the connection interface is in a detached position and to allow flow of the oral care composition, through the at least two valves and the connection interface and to the oral care appliance, when the connection interface is in an attached position and the at least two valves are both open; wherein the at least two valves are configured to be opened by at least one member of the oral care appliance when the connection interface is placed in the attached position, as defined within the context of claim 1, along with all other limitations within the claim.

A cartridge for use in an oral care appliance, said cartridge comprising: wherein the cartridge is configured to be plugged to the oral care appliance and operatively engage with a needle assembly of the oral care appliance to facilitate flow of the oral care composition from the cartridge into the oral care appliance when the at least two valves are both open: and wherein the at least two valves are configured to be opened by at least part of the needle assembly when the cartridge is plugged to the oral care appliance, as defined within the context of claim 9, along with all other limitations within the claim.

A cartridge for use in an oral care appliance, said cartridge comprising: a valve assembly positioned in the connection interface and comprising at least two valves, wherein the valve assembly is configured to allow flow of the oral care composition when the at least two valves are both open, and wherein the at least two valves are configured to be opened by at least one member of the oral care appliance when the connection interface is placed in the attached position: an air intake aperture on the housing of the cartridge; and a valve of the air intake aperture; wherein the air intake aperture is configured to regulate pressure inside the cartridge; and wherein the valve of the air intake aperture is configured to prevent the oral care composition from leaking out of the cartridge, as defined within the context of claim 17, along with all other limitations within the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753